UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):May 27, 2015 ALAMOGORDO FINANCIAL CORP. (Exact Name of Registrant as Specified in Charter) Federal 000-29655 74-2819148 (State or Other Jurisdiction) (Commission File No.) (I.R.S. Employer of Incorporation) Identification No.) 500 East 10th Street, Alamogordo, New Mexico (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(575) 437-9334 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders The Annual Meeting of Stockholders was held on May 27, 2015.The matters listed below were submitted to a vote of the stockholders through the solicitation of proxies, and the proposals are described in detail in the Company’s Proxy Statement filed with the Securities and Exchange Commission on April 20, 2015.The final results of the stockholder vote are as follows: 1. The election of directors of the Company, to serve for three-year terms and until their successors are elected and qualified. For Withhold Broker Non-Votes Jill Gutierrez Randal L. Rabon Wortham A. (Pete) Cook 2. The ratification of the appointment of Briggs & Veselka Co. as the independent registered public accounting firm for the year ending December 31, 2015. For Against Abstain Broker Non-Votes — Item 9.01.Financial Statements and Exhibits Not applicable. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ALAMOGORDO FINANCIAL CORP. DATE: June 1, 2015 By:/s/ Jill Gutierrez Jill Gutierrez Chief Executive Officer
